Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered April 5, 2001, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is well settled that a trial court is not precluded from supplying hypothetical examples in its jury instructions to assist the jury in understanding the applicable law (see People v Johnson, 255 AD2d 337 [1998]; People v Wise, 204 AD2d 133 [1994] ). However, the hypotheticals must be fair and balanced, must not indicate to the jury that the trial court has an opinion as to the defendant’s guilt or innocence, and must not present factual patterns that are strikingly similar to the defendant’s case (see People v Hommel, 41 NY2d 427 [1977]; People v Johnson, supra at 337; People v Calix, 236 AD2d 550 [1997]). Contrary to the defendant’s contention, in this case the trial court’s hypothetical example and commentary were proper. Prudenti, P.J., Altman, Smith and Adams, JJ., concur.